Exhibit 10.2

 

CPI INTERNATIONAL, INC.
RESTRICTED STOCK AGREEMENT



 

THIS RESTRICTED STOCK AGREEMENT (the “Agreement”) is made and entered into as of
the date of grant set forth on Exhibit A hereto by and between CPI
International, Inc., a Delaware corporation (the “Company”), and the individual
(the “Grantee”) set forth on Exhibit A.

 

A.            The Grantee is an employee or consultant of the Company or a
Subsidiary, and the Company has determined that it is appropriate, desirable and
in the best interests of the Company to issue the Restricted Shares (as defined
below) to the Grantee.

 

B.            Accordingly, pursuant to the CPI International, Inc. 2006 Equity
and Performance Incentive Plan (the “Plan”), the Company is hereby issuing to
the Grantee the number of restricted shares of the Common Stock of the Company
(the “Restricted Shares”) as set forth on Exhibit A hereto, and in all respects
subject to the terms, definitions and provisions of the Plan, which is
incorporated herein by reference.

 

C.            Unless otherwise defined herein, capitalized terms used in this
Agreement shall have the meanings set forth in the Plan.

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Grantee and the Company hereby agree as follows:

 

1.                                       Restricted Shares.

 


1.1           ISSUANCE OF RESTRICTED SHARES.  IN CONSIDERATION OF THE GRANTEE’S
SERVICE AS AN EMPLOYEE OR CONSULTANT OF THE COMPANY OR A SUBSIDIARY, THE COMPANY
IS HEREBY ISSUING TO THE GRANTEE THE RESTRICTED SHARES.  THE RESTRICTED SHARES
SHALL BE REPRESENTED BY A CERTIFICATE OR CERTIFICATES ISSUED IN THE NAME OF THE
GRANTEE AND ENDORSED WITH AN APPROPRIATE LEGEND REFERRING TO THE RESTRICTIONS
HEREINAFTER SET FORTH.


 


1.2           RESTRICTIONS ON TRANSFER OF SHARES. THE RESTRICTED SHARES MAY NOT
BE SOLD, ASSIGNED, TRANSFERRED, CONVEYED, PLEDGED, EXCHANGED OR OTHERWISE
ENCUMBERED OR DISPOSED OF (EACH, A “TRANSFER”) BY THE GRANTEE, EXCEPT TO THE
COMPANY, UNTIL THEY HAVE BECOME VESTED AS PROVIDED IN SECTION 1.3. ANY PURPORTED
TRANSFER IN VIOLATION OF THE PROVISIONS OF THIS SECTION 1.2 SHALL BE VOID AB
INITIO, AND THE OTHER PARTY TO ANY SUCH PURPORTED TRANSACTION SHALL NOT OBTAIN
ANY RIGHTS TO OR INTEREST IN THE RESTRICTED SHARES.  IN ADDITION, THE GRANTEE
MAY NOT TRANSFER RESTRICTED SHARES THAT HAVE BECOME VESTED UNLESS SUCH
RESTRICTED SHARES ARE REGISTERED PURSUANT TO THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER RULE 144 PROMULGATED UNDER THE SECURITIES ACT OR
UNLESS THE COMPANY AND ITS COUNSEL AGREE WITH THE GRANTEE THAT SUCH TRANSFER IS
NOT REQUIRED TO BE REGISTERED UNDER THE SECURITIES ACT.


 


1.3           VESTING; FORFEITURE OF SHARES.  SUBJECT TO THE PROVISIONS OF THE
PLAN AND THE OTHER PROVISIONS OF THIS AGREEMENT, THE RESTRICTED SHARES SHALL
VEST IN ACCORDANCE WITH THE SCHEDULE SET FORTH ON EXHIBIT A.  NOTWITHSTANDING
THE FOREGOING, IN THE EVENT OF TERMINATION OF THE GRANTEE’S CONTINUOUS STATUS AS
AN EMPLOYEE, DIRECTOR OR CONSULTANT FOR ANY REASON,

 

 

--------------------------------------------------------------------------------



 


THE RESTRICTED SHARES SHALL IMMEDIATELY CEASE VESTING AS OF THE DATE OF
TERMINATION; PROVIDED, HOWEVER, IF SUCH TERMINATION OCCURS AS A RESULT OF EITHER
DEATH OR DISABILITY, THE VESTING OF THE RESTRICTED SHARES SHALL BE PARTIALLY
ACCELERATED AS SET FORTH ON EXHIBIT A HERETO.  ANY RESTRICTED SHARES THAT ARE
NOT VESTED ON THE DATE OF TERMINATION SHALL BE FORFEITED BY THE GRANTEE, AND THE
CERTIFICATE(S) REPRESENTING THE NON-VESTED PORTION OF THE RESTRICTED SHARES SO
FORFEITED SHALL BE CANCELED.


 


1.4           TAX WITHHOLDING OBLIGATIONS.  IF THE COMPANY SHALL BE REQUIRED TO
WITHHOLD ANY FEDERAL, STATE, LOCAL OR FOREIGN TAX IN CONNECTION WITH ANY
ISSUANCE OR VESTING OF RESTRICTED SHARES OR OTHER SECURITIES PURSUANT TO THIS
AGREEMENT, AND THE AMOUNTS AVAILABLE TO THE COMPANY FOR SUCH WITHHOLDING ARE
INSUFFICIENT, THEN THE GRANTEE SHALL PAY THE TAX OR MAKE PROVISIONS THAT ARE
SATISFACTORY TO THE COMPANY FOR THE PAYMENT THEREOF.  PROVIDED THE APPROVAL OF
THE COMMITTEE IS OBTAINED, THE GRANTEE MAY ELECT TO SATISFY ALL OR ANY PART OF
ANY SUCH WITHHOLDING OBLIGATION BY SURRENDERING TO THE COMPANY A PORTION OF THE
RESTRICTED SHARES THAT BECOME VESTED HEREUNDER, AND THE RESTRICTED SHARES SO
SURRENDERED BY THE GRANTEE SHALL BE CREDITED AGAINST ANY SUCH WITHHOLDING
OBLIGATION BASED ON THE THEN FAIR MARKET VALUE PER SHARE OF SUCH RESTRICTED
SHARES ON THE DATE OF SUCH SURRENDER.


 

2.                                       Dividend, Voting and Other Rights.
 Except as otherwise provided in this Agreement, from and after the Date of
Grant, the Grantee shall have all of the rights of a stockholder with respect to
the Restricted Shares, including the right to vote the Restricted Shares and
receive any dividends that may be paid thereto, provided, however, that any
additional Common Stock or other securities that the Grantee may become entitled
to receive pursuant to a stock dividend, stock split, recapitalization,
combination of shares, merger, consolidation, separation or reorganization or
any other change in the capital structure of the Company shall be subject to the
same risk of forfeiture and restrictions on transfer as the forfeitable
Restricted Shares in respect of which they are issued or transferred and shall
become Restricted Shares for the purposes of this Agreement.

 

3.                                       Retention of Stock Certificate(s) by
the Company.  The certificate(s) representing the Restricted Shares shall be
held in custody by the Company, together with a stock power that shall be
endorsed in blank by the Grantee and delivered to the Company within ten
(10) days of the date hereof, until such shares have become vested in accordance
with Section 1.3.

 

4.             General.


 


4.1           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
UNDER THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED ENTIRELY IN DELAWARE, WITHOUT REGARD TO THE CONFLICTS OF LAW
PROVISIONS OF DELAWARE OR ANY OTHER JURISDICTION.


 


4.2           NOTICES.  ANY NOTICE REQUIRED OR PERMITTED UNDER THIS AGREEMENT
SHALL BE GIVEN IN WRITING BY OVERNIGHT COURIER OR BY POSTAGE PREPAID, UNITED
STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESS
SET FORTH BELOW OR TO SUCH OTHER ADDRESS FOR A PARTY AS THAT PARTY MAY DESIGNATE
BY TEN (10) DAYS ADVANCE WRITTEN NOTICE TO THE OTHER PARTIES.  NOTICE SHALL BE
EFFECTIVE UPON THE EARLIER OF RECEIPT OR THREE (3) DAYS AFTER THE DATE ON WHICH
SUCH NOTICE IS DEPOSITED IN THE MAILS OR WITH THE OVERNIGHT COURIER.

 

 

2

--------------------------------------------------------------------------------


 

If to the Company:

CPI International, Inc.

 

811 Hansen Way

 

Palo Alto, California 94303-1110

 

Attention: Chief Financial Officer

 

 

If to the Grantee, at the address set forth on Exhibit A.

 


4.3           COMMUNITY PROPERTY.  WITHOUT PREJUDICE TO THE ACTUAL RIGHTS OF THE
SPOUSES AS BETWEEN EACH OTHER, FOR ALL PURPOSES OF THIS AGREEMENT, THE GRANTEE
SHALL BE TREATED AS AGENT AND ATTORNEY-IN-FACT FOR THAT INTEREST HELD OR CLAIMED
BY HIS OR HER SPOUSE WITH RESPECT TO THE RESTRICTED SHARES, AND THE PARTIES
HERETO SHALL ACT IN ALL MATTERS AS IF THE GRANTEE WAS THE SOLE OWNER OF THE
RESTRICTED SHARES.  THIS APPOINTMENT IS COUPLED WITH AN INTEREST AND IS
IRREVOCABLE.


 


4.4           MODIFICATIONS.  THIS AGREEMENT MAY BE AMENDED, ALTERED OR MODIFIED
ONLY BY A WRITING SIGNED BY EACH OF THE PARTIES HERETO.


 


4.5           ADDITIONAL DOCUMENTS.  EACH PARTY AGREES TO EXECUTE ANY AND ALL
FURTHER DOCUMENTS AND WRITINGS, AND TO PERFORM SUCH OTHER ACTIONS, WHICH MAY BE
OR BECOME REASONABLY NECESSARY OR EXPEDIENT TO BE MADE EFFECTIVE AND CARRY OUT
THIS AGREEMENT.


 


4.6           NO THIRD-PARTY BENEFITS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT, NONE OF THE PROVISIONS OF THIS AGREEMENT SHALL BE FOR THE
BENEFIT OF, OR ENFORCEABLE BY, ANY THIRD-PARTY BENEFICIARY.


 


4.7           SUCCESSORS AND ASSIGNS.  EXCEPT AS PROVIDED HEREIN TO THE
CONTRARY, THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE
PARTIES, THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


4.8           NO ASSIGNMENT.  EXCEPT AS OTHERWISE PROVIDED IN THIS AGREEMENT,
THE GRANTEE MAY NOT ASSIGN ANY OF HIS, HER OR ITS RIGHTS UNDER THIS AGREEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMPANY, WHICH CONSENT MAY BE WITHHELD
IN ITS SOLE DISCRETION.  THE COMPANY SHALL BE PERMITTED TO ASSIGN ITS RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT, BUT NO SUCH ASSIGNMENT SHALL RELEASE THE
COMPANY OF ANY OBLIGATIONS PURSUANT TO THIS AGREEMENT.


 


4.9           SEVERABILITY.  THE VALIDITY, LEGALITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT SHALL NOT BE AFFECTED EVEN IF ONE OR MORE OF THE
PROVISIONS OF THIS AGREEMENT SHALL BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT.


 


4.10         EQUITABLE RELIEF.  THE GRANTEE ACKNOWLEDGES THAT, IN THE EVENT OF A
THREATENED OR ACTUAL BREACH OF ANY OF THE PROVISIONS OF THIS AGREEMENT, DAMAGES
ALONE WILL BE AN INADEQUATE REMEDY, AND SUCH BREACH WILL CAUSE THE COMPANY
GREAT, IMMEDIATE AND IRREPARABLE INJURY AND DAMAGE.  ACCORDINGLY, THE GRANTEE
AGREES THAT THE COMPANY SHALL BE ENTITLED TO INJUNCTIVE AND OTHER EQUITABLE
RELIEF, AND THAT SUCH RELIEF SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, ANY
REMEDIES IT MAY HAVE AT LAW OR UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 

4.11                           Arbitration.

 


4.11.1      GENERAL.  ANY CONTROVERSY, DISPUTE, OR CLAIM BETWEEN THE PARTIES TO
THIS AGREEMENT, INCLUDING ANY CLAIM ARISING OUT OF, IN CONNECTION WITH, OR IN
RELATION TO THE FORMATION, INTERPRETATION, PERFORMANCE OR BREACH OF THIS
AGREEMENT SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, BEFORE A SINGLE
ARBITRATOR, IN ACCORDANCE WITH THIS SECTION 4.11 AND THE THEN MOST APPLICABLE
RULES OF THE AMERICAN ARBITRATION ASSOCIATION.  JUDGMENT UPON ANY AWARD RENDERED
BY THE ARBITRATOR MAY BE ENTERED BY ANY STATE OR FEDERAL COURT HAVING
JURISDICTION THEREOF.  SUCH ARBITRATION SHALL BE ADMINISTERED BY THE AMERICAN
ARBITRATION ASSOCIATION.  ARBITRATION SHALL BE THE EXCLUSIVE REMEDY FOR
DETERMINING ANY SUCH DISPUTE, REGARDLESS OF ITS NATURE.  NOTWITHSTANDING THE
FOREGOING, EITHER PARTY MAY IN AN APPROPRIATE MATTER APPLY TO A COURT FOR
PROVISIONAL RELIEF, INCLUDING A TEMPORARY RESTRAINING ORDER OR A PRELIMINARY
INJUNCTION, ON THE GROUND THAT THE AWARD TO WHICH THE APPLICANT MAY BE ENTITLED
IN ARBITRATION MAY BE RENDERED INEFFECTUAL WITHOUT PROVISIONAL RELIEF.  UNLESS
MUTUALLY AGREED BY THE PARTIES OTHERWISE, ANY ARBITRATION SHALL TAKE PLACE IN
THE CITY OF PALO ALTO, CALIFORNIA.


 


4.11.2      SELECTION OF ARBITRATOR.  IN THE EVENT THE PARTIES ARE UNABLE TO
AGREE UPON AN ARBITRATOR, THE PARTIES SHALL SELECT A SINGLE ARBITRATOR FROM A
LIST OF NINE ARBITRATORS (WHICH SHALL BE RETIRED JUDGES OR CORPORATE OR
LITIGATION ATTORNEYS EXPERIENCED IN EXECUTIVE COMPENSATION AND STOCK OPTIONS)
PROVIDED BY THE OFFICE OF THE AMERICAN ARBITRATION ASSOCIATION HAVING
JURISDICTION OVER PALO ALTO, CALIFORNIA.  IF THE PARTIES ARE UNABLE TO AGREE
UPON AN ARBITRATOR FROM THE LIST SO DRAWN, THEN THE PARTIES SHALL EACH STRIKE
NAMES ALTERNATELY FROM THE LIST, WITH THE FIRST TO STRIKE BEING DETERMINED BY
LOT.  AFTER EACH PARTY HAS USED FOUR (4) STRIKES, THE REMAINING NAME ON THE LIST
SHALL BE THE ARBITRATOR.  IF SUCH PERSON IS UNABLE TO SERVE FOR ANY REASON, THEN
THE PARTIES SHALL REPEAT THIS PROCESS UNTIL AN ARBITRATOR IS SELECTED.


 


4.11.3      APPLICABILITY OF ARBITRATION; REMEDIAL AUTHORITY.  THIS AGREEMENT TO
RESOLVE ANY DISPUTES BY BINDING ARBITRATION SHALL EXTEND TO CLAIMS AGAINST ANY
PARENT, SUBSIDIARY OR AFFILIATE OF EACH PARTY, AND, WHEN ACTING WITHIN SUCH
CAPACITY, ANY OFFICER, DIRECTOR, SHAREHOLDER, EMPLOYEE OR AGENT OF EACH PARTY,
OR OF ANY OF THE ABOVE, AND SHALL APPLY AS WELL TO CLAIMS ARISING OUT OF STATE
AND FEDERAL STATUTES AND LOCAL ORDINANCES AS WELL AS TO CLAIMS ARISING UNDER THE
COMMON LAW.  IN THE EVENT OF A DISPUTE SUBJECT TO THIS PARAGRAPH THE PARTIES
SHALL BE ENTITLED TO REASONABLE DISCOVERY SUBJECT TO THE DISCRETION OF THE
ARBITRATOR.  THE REMEDIAL AUTHORITY OF THE ARBITRATOR (WHICH SHALL INCLUDE THE
RIGHT TO GRANT INJUNCTIVE OR OTHER EQUITABLE RELIEF) SHALL BE THE SAME AS, BUT
NO GREATER THAN, WOULD BE THE REMEDIAL POWER OF A COURT HAVING JURISDICTION OVER
THE PARTIES AND THEIR DISPUTE.  THE ARBITRATOR SHALL, UPON AN APPROPRIATE
MOTION, DISMISS ANY CLAIM WITHOUT AN EVIDENTIARY HEARING IF THE PARTY BRINGING
THE MOTION ESTABLISHES THAT HE OR IT WOULD BE ENTITLED TO SUMMARY JUDGMENT IF
THE MATTER HAD BEEN PURSUED IN COURT LITIGATION.  IN THE EVENT OF A CONFLICT
BETWEEN THE APPLICABLE RULES OF THE AMERICAN ARBITRATION ASSOCIATION AND THESE
PROCEDURES, THE PROVISIONS OF THESE PROCEDURES SHALL GOVERN.


 


4.11.4      FEES AND COSTS.  ANY FILING OR ADMINISTRATIVE FEES SHALL BE BORNE
INITIALLY BY THE PARTY REQUESTING ARBITRATION.  THE COMPANY SHALL BE RESPONSIBLE
FOR THE COSTS AND FEES OF THE ARBITRATION, UNLESS THE GRANTEE WISHES TO
CONTRIBUTE (UP TO 50%) OF THE COSTS AND FEES OF THE ARBITRATION. 
NOTWITHSTANDING THE FOREGOING, THE PREVAILING PARTY IN SUCH ARBITRATION, AS
DETERMINED BY THE ARBITRATOR, AND IN ANY ENFORCEMENT OR OTHER COURT


 

 

4

--------------------------------------------------------------------------------



 


PROCEEDINGS, SHALL BE ENTITLED, TO THE EXTENT PERMITTED BY LAW, TO REIMBURSEMENT
FROM THE OTHER PARTY FOR ALL OF THE PREVAILING PARTY’S COSTS (INCLUDING BUT NOT
LIMITED TO THE ARBITRATOR’S COMPENSATION), EXPENSES, AND ATTORNEYS’ FEES.


 


4.11.5      AWARD FINAL AND BINDING.  THE ARBITRATOR SHALL RENDER AN AWARD AND
WRITTEN OPINION, AND THE AWARD SHALL BE FINAL AND BINDING UPON THE PARTIES.  IF
ANY OF THE PROVISIONS OF THIS PARAGRAPH, OR OF THIS AGREEMENT, ARE DETERMINED TO
BE UNLAWFUL OR OTHERWISE UNENFORCEABLE, IN WHOLE OR IN PART, SUCH DETERMINATION
SHALL NOT AFFECT THE VALIDITY OF THE REMAINDER OF THIS AGREEMENT, AND THIS
AGREEMENT SHALL BE REFORMED TO THE EXTENT NECESSARY TO CARRY OUT ITS PROVISIONS
TO THE GREATEST EXTENT POSSIBLE AND TO INSURE THAT THE RESOLUTION OF ALL
CONFLICTS BETWEEN THE PARTIES, INCLUDING THOSE ARISING OUT OF STATUTORY CLAIMS,
SHALL BE RESOLVED BY NEUTRAL, BINDING ARBITRATION.  IF A COURT SHOULD FIND THAT
THE ARBITRATION PROVISIONS OF THIS AGREEMENT ARE NOT ABSOLUTELY BINDING, THEN
THE PARTIES INTEND ANY ARBITRATION DECISION AND AWARD TO BE FULLY ADMISSIBLE IN
EVIDENCE IN ANY SUBSEQUENT ACTION, GIVEN GREAT WEIGHT BY ANY FINDER OF FACT, AND
TREATED AS DETERMINATIVE TO THE MAXIMUM EXTENT PERMITTED BY LAW.


 


4.12                           HEADINGS.  THE SECTION HEADINGS IN THIS AGREEMENT
ARE INSERTED ONLY AS A MATTER OF CONVENIENCE, AND IN NO WAY DEFINE, LIMIT,
EXTEND OR INTERPRET THE SCOPE OF THIS AGREEMENT OR OF ANY PARTICULAR SECTION.


 


4.13                           NUMBER AND GENDER.  THROUGHOUT THIS AGREEMENT, AS
THE CONTEXT MAY REQUIRE, (A) THE MASCULINE GENDER INCLUDES THE FEMININE AND THE
NEUTER GENDER INCLUDES THE MASCULINE AND THE FEMININE; (B) THE SINGULAR TENSE
AND NUMBER INCLUDES THE PLURAL, AND THE PLURAL TENSE AND NUMBER INCLUDES THE
SINGULAR; (C) THE PAST TENSE INCLUDES THE PRESENT, AND THE PRESENT TENSE
INCLUDES THE PAST; (D) REFERENCES TO PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS
MEAN THE PARTIES, SECTIONS, PARAGRAPHS AND EXHIBITS OF AND TO THIS AGREEMENT;
AND (E) PERIODS OF DAYS, WEEKS OR MONTHS MEAN CALENDAR DAYS, WEEKS OR MONTHS.


 


4.14                           COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
SIMULTANEOUSLY IN TWO OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN
ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME
INSTRUMENT.

 

5

--------------------------------------------------------------------------------


 


4.15                           COMPLETE AGREEMENT.  THIS AGREEMENT AND THE PLAN
CONSTITUTE THE PARTIES’ ENTIRE AGREEMENT WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND SUPERSEDE ALL AGREEMENTS, REPRESENTATIONS, WARRANTIES, STATEMENTS,
PROMISES AND UNDERSTANDINGS, WHETHER ORAL OR WRITTEN, WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 

 

CPI INTERNATIONAL, INC.

 

 

 

 

 

 

 

By: 

 

 

 

 

 

Its: 

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

 

 

 

Name: 

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A
DETAILS OF RESTRICTED STOCK GRANT

 

 

Grantee Name:

 

Date of Grant:

 

Number of Shares of Common Stock:

 

 

Vesting Schedule:  Subject to the restrictions and limitations of the Agreement
and the Plan, the Restricted Shares shall vest as follows:

 

1/4 of the Restricted Shares will vest on the first anniversary of the Date of
Grant.

 

1/4 of the Restricted Shares will vest on the second anniversary of the Date of
Grant.

 

1/4 of the Restricted Shares will vest on the third anniversary of the Date of
Grant.

 

1/4 of the Restricted Shares will vest on the fourth anniversary of the Date of
Grant.

 

If the Grantee’s Continuous Status as an Employee, Director or Consultant
terminates as result of death or Disability and the date of termination does not
occur on an anniversary of the Date of Grant, then for purposes of determining
the extent to which the Restricted Shares have vested, the Grantee’s Continuous
Status as an Employee, Director or Consultant shall be deemed to have terminated
on the next occurring anniversary of the Date of Grant.  For example, if the
Grantee’s Continuous Status as an Employee, Director or Consultant terminates as
result of death or Disability 25 months after the Date of Grant, then 75% of the
Restricted Shares shall be deemed to be vested as of the date of termination
(and no further vesting shall occur).

 

Grantee Address: 

 

 

 

--------------------------------------------------------------------------------